MEMORANDUM **
Kulbir Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an Immigration *695Judge’s (“IJ”) denial of his application for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s and IJ’s decisions unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the BIA’s and IJ’s denial of asylum based on an adverse credibility finding. The IJ made a specific and cogent demeanor finding that Singh testified mechanically, as if his story was scripted. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999). Also, there were inconsistencies between Singh’s testimony and documents that he submitted, with some documents appearing to be fabricated to support his testimony. See Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000). Finally, in the absence of credible testimony, Singh’s lack of corroborating evidence also undermines his claim. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.2000).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh’s claim under the CAT is based on the same testimony that the IJ and BIA found not credible, and he points to no other evidence that he could claim the IJ and BIA should have considered in making the CAT determination, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.